Order of disposition, Family Court, New York County (Sara E Schecter, J.), entered on or about January 6, 2006, which, after a fact-finding determination of neglect, placed the subject child in the custody of the Commissioner of Social Services of New York County for six months, affirmed, insofar as it brings up for review the fact-finding determination, and the appeal therefrom otherwise dismissed, without costs.
The finding of neglect is supported by a preponderance of the evidence which established that respondent suffers from a mental illness, namely, major depressive disorder, and, as a result, presently is and for the foreseeable future will be unable to adequately care for the child (see Matter of Laura D., 270 AD2d 260 [2000]; see also Matter of Noticia Q. , 195 AD2d 616, 617-618 [1993]). In particular, Dr. Matta, deemed an expert in the field of psychiatry, testified that, at his initial interview with respondent following her admission to St. Vincent’s Hospital, respondent was “very depressed and tearful,” “not very cooperative with the interview,” and did not want to discuss her symptoms. Before Dr. Matta was able to conduct a second interview three days later, respondent became “extremely agitated,” exhibited “low frustration tolerance,” was tearful, and unable to respond to verbal direction. In addition, respondent was cursing at and threatening the staff. Consequently, respondent had to be sedated and restrained. When Dr. Matta finally was able to interview respondent, she exhibited poor insight into her condition and the need for treatment. The next day, respondent punched a wall so hard that she caused visible damage to her hand.
Contrary to respondent’s contention, Dr. Matta did relate respondent’s behavior, lack of insight, inability to cope, poor judgment, and poor prognosis for follow-up treatment to her ability to care for her daughter. Specifically, Dr. Matta testified that “at that time, given [respondent’s] impulsivity and inability to care for her child, . . . she would be a danger to her child.”
*572Dr. Moore, a psychologist at Covenant House, met with respondent before referring her to St. Vincent’s. Dr. Moore testified that during their session, respondent was “extraordinarily tired” and “very unresponsive.” Although Dr. Moore eventually elicited a slight response during the session, respondent exploded when, after being told that a taxi would be provided for her transportation home, she was given a MetroCard instead. Even after being advised that a taxi would still be provided, respondent “started screaming and yelling and waving her hands in the air.” Dr. Moore testified that respondent “threw her pocketbook down and . . . said . . . she was fed up with everybody and everything.” In addition, Dr. Moore testified that the child was frightened, and the doctor was concerned for the child’s safety.
A single incident “where the parent’s judgment was strongly impaired and the child exposed to a risk of substantial harm” can sustain a finding of neglect (Matter of Pedro C., 1 AD3d 267, 268 [2003]). Here, respondent’s behavior was not limited to a single incident. Rather, respondent’s poor impulse control, poor insight into her condition and depression continued over the course of several days. From this evidence, the doctors concluded a concomitant inability to care adequately for the child (see e.g. Matter of Jason Brian B., 33 AD3d 995 [2006]; Matter of Aaron MM., 152 AD2d 817 [1989]). In addition, it does not avail respondent that the child did not suffer actual injury (see Matter of Pedro C., 1 AD3d at 268). Concur—Mazzarelli, J.E, Marlow and Williams, JJ.